Citation Nr: 1214312	
Decision Date: 04/19/12    Archive Date: 04/27/12

DOCKET NO.  05-20 989	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to a rating in excess of 10 percent for service-connected tender scar, left foot, status-post plantar wart removal with subsequent removal of painful scar tissue (also claimed as benign skin neoplasms-lesions).  


REPRESENTATION

Appellant represented by:	Rebecca C. Patrick, Attorney at Law


ATTORNEY FOR THE BOARD

K. Fitch, Counsel



INTRODUCTION

The Veteran served on active duty from February 1953 to November 1954.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in May 2005 by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  

In connection with this appeal, the Veteran testified at a videoconference hearing before the undersigned Veteran's Law Judge, in June 2006; a transcript of the hearing is associated with the claims file.  

In September 2006 and September 2007, the Board remanded the case to the agency of original jurisdiction (AOJ) for additional development.  

In May 2008, the Board denied the Veteran's claim.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court), which in a September 2009 Order, granted the parties' Joint Motion, vacating the Board's May 2008 decision and remanding the claim for compliance with the terms of the Joint Motion.  

In its May 2008 decision, the Board noted that, in the May 2005 rating decision, and subsequent Board remands, the service-connected disability had been characterized as entitlement to a rating in excess of 10 percent for service-connected tender scar, left foot, status-post plantar wart removal with subsequent removal of painful scar tissue (also claimed as benign skin neoplasms-lesions).  The Board stated that it would continue to use this characterization for the service-connected disability because it did not restrict the original grant of service connection for the postoperative residuals of plantar wart removal, per the October 1979 rating decision.  

In March 2010, this matter was again remanded by the Board for additional development.  

Since the most recent supplemental statement of the case, the Veteran's representative submitted additional medical evidence relevant to the claim.  This evidence was accompanied by a waiver of initial RO consideration and will be considered when reviewing the claim.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The service-connected tender scar, left foot, status-post plantar wart removal with subsequent removal of painful scar tissue (also claimed as benign skin neoplasms-lesions) is manifested by a 4 by 1 centimeter scar and callus on the left dorsal foot with pain on palpation; however, the preponderance of the medical evidence indicates that the scar is not productive of functional limitations of the affected part or disabling effects not considered in a rating provided under diagnostic codes 7800 - 7804.  

2.  The preponderance of evidence establishes that other left foot and lower extremity symptomatology is due to conditions for which service connection has not been established.  


CONCLUSION OF LAW

The criteria for rating in excess of 10 percent for the service-connected tender scar, left foot, status-post plantar wart removal with subsequent removal of painful scar tissue (also claimed as benign skin neoplasms-lesions) have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. Part 4, including § 4.7 and Diagnostic Codes 7801-7805 (prior to October 23, 2008), Diagnostic Codes 7801-7805, 5276, 5284 (2011).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  The Veterans Claims Assistance Act

As a preliminary matter, the Board is required to address the Veterans Claims Assistance Act of 2000 ("VCAA") that became law in November 2000.  The VCAA provides, among other things, that VA will make reasonable efforts to notify a claimant of the relevant evidence necessary to substantiate a claim for benefits under laws administered by VA.  The VCAA also requires VA to assist a claimant in obtaining that evidence.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

With respect to the Veteran's claim, the Board finds that VA has met the statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  In this regard, the Board finds that letters dated in December 2004, March and October 2006, and October 2007 satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  See also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).   The Veteran was aware from these letters what evidence was necessary to support his claim; and that it was ultimately his responsibility to give VA any evidence pertaining to the claim.  In addition, the letters informed the Veteran that additional information or evidence was needed to support the claim; and asked the Veteran to send the information to VA.  Pelegrini v. Principi, 18 Vet. App. 112 (2004) [Pelegrini II].

In addition to the foregoing, the Board observes that the Veteran's service treatment records, and VA and private treatment records, have been obtained to the extent possible.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Veteran has also been provided with multiple VA examinations in connection with the claim, and was afforded the opportunity testify before the Board.  There is no indication in the record that any additional evidence, relevant to the issue decided herein, is available that has not been associated with the claims file.  

The Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of the claim.

II.  Increased Rating.

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  The percentage ratings are based on the average impairment of earning capacity and individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding a degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3.

Where entitlement to compensation has already been established and increase in disability rating is at issue, present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Therefore, although the Board has thoroughly reviewed all evidence of record, the more critical evidence consists of the evidence generated during the appeal period.

VA must assess the level of disability from the date of initial application for service connection and determine whether the level of disability warrants the assignment of different disability ratings at different times over the life of the claim, a practice known as a "staged rating."  See Fenderson v. West, 12 Vet. App 119 (1999).  The Court has also held that staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2008).

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  However, the evaluation of the same "disability" or the same "manifestations" under various diagnoses is not allowed.  See 38 C.F.R. § 4.14.  A claimant may not be compensated twice for the same symptomatology as "such a result would overcompensate the claimant for the actual impairment of his earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 (1993) (interpreting 38 U.S.C.A. § 1155).  This would result in pyramiding, contrary to the provisions of 38 C.F.R. § 4.14.  However, if a Veteran has separate and distinct manifestations attributable to the same injury, they should be compensated under different diagnostic codes.  See Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 Vet. App. 225, 230 (1993).

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and above all, coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21.  Therefore, the Board has considered the potential application of various other provisions of the regulations governing VA benefits, irrespective of whether the Veteran raised them, as well as the entire history of his disability in reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Generally, the Board has been directed to consider only those factors contained wholly in the rating criteria.  See Massey v. Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. Principi, 16 Vet. App. 436 (2002) (finding it appropriate to consider factors outside the specific rating criteria in determining level of occupational and social impairment).  A rating of 0 percent is assigned when the Rating Schedule does not provide a 0 percent evaluation for a diagnostic code and the requirements for a compensable evaluation have not been met.  38 C.F.R. § 4.31.

In this case, the Veteran's disability is evaluated as 10 percent disabling under 38 C.F.R. § 4.118, Diagnostic Code 7804.

In this regard, the Board notes that changes were made to the rating criteria for scars during the pendency of the Veteran's claim; becoming effective October 23, 2008.  See 73 Fed. Reg. 54,710 (Sept. 23, 2008).  The additions and revisions include provisions that a Veteran who VA rated under Diagnostic Codes 7800, 7801, 7802, 7803, 7804, or 7805 before October 23, 2008, can request review irrespective of whether the disability has increased since the last review.  VA will review the Veteran's disability rating to determine entitlement to a higher rating as a claim for an increased rating for purposes of determining the effective date of any award; however, in no case will the award be effective before October 23, 2008.  Id.  Where the law or regulations governing a claim are changed while the claim is pending the version most favorable to the claimant applies (from the effective date of the change), absent congressional intent to the contrary.  VA's General Counsel, in a precedent opinion, has held that when a new regulation is issued while a claim is pending before VA, unless clearly specified otherwise, VA must apply the new provision to the claim from the effective date of the change as long as the application would not produce retroactive effects.  VAOPGCPREC 7-2003 (Nov. 19, 2003); Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003).

Diagnostic Code 7800, in effect prior to October 23, 2008, provided ratings for disfigurement of the head, face, or neck.  Note (1) to Diagnostic Code 7800 sets forth 8 characteristics of disfigurement, for purposes of rating under 38 C.F.R. § 4.118.  Under Diagnostic Code 7800, a skin disorder with one characteristic of disfigurement is rated 10 percent disabling.  A skin disorder of the head, face, or neck with visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with two or three characteristics of disfigurement, is rated 30 percent disabling.  A skin disorder of the head, face, or neck with visible or palpable tissue loss and either gross distortion or asymmetry of two features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with four or five characteristics of disfigurement, is rated 50 percent disabling.  A skin disorder of the head, face, or neck with visible or palpable tissue loss and either gross distortion or asymmetry of three or more features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with six or more characteristics of disfigurement, is rated 80 percent disabling. 

Note (2) to Diagnostic Code 7800 provides that tissue loss of the auricle is to be rated under Diagnostic Code 6207 (loss of auricle), and anatomical loss of the eye under Diagnostic Code 6061 (anatomical loss of both eyes) or Diagnostic Code 6063 (anatomical loss of one eye), as appropriate.  Note (3) provides that unretouched color photographs are to be taken into consideration when rating under these criteria.  38 C.F.R. § 4.118. 

Under Diagnostic Code 7801, in effect prior to October 23, 2008, scars, other than on the head, face, or neck, that are deep or that cause limited motion are assigned a 40 percent evaluation for an area or areas exceeding 144 square inches; a 30 percent evaluation for an area or areas exceeding 72 square inches; a 20 percent evaluation for an area or areas exceeding 12 square inches; and a 10 percent evaluation for an area or areas exceeding 6 square inches.  Scars in widely separated areas, as on two or more extremities or on anterior and posterior surfaces of extremities or trunk, are separately rated and combined in accordance with 38 C.F.R. § 4.25.  Id. at Note (1).  A deep scar is one associated with underlying soft tissue damage.  Id. at Note (2).

Under Diagnostic Code 7802, in effect prior to October 23, 2008, scars, other than on the head, face, or neck, that are superficial and that do not cause limited motion are assigned a 10 percent evaluation for an area or areas of 144 square inches or greater.  Scars that are in widely separated areas are separately rated and combined in accordance with § 4.25.  Id. at Note (1).  A superficial scar is one not associated with underlying soft tissue damage.  Id. at Note (2).

Under Diagnostic Code 7803, in effect prior to October 23, 2008, superficial and unstable scars are assigned a 10 percent evaluation.  An unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  Id. at Note (1).  A superficial scar is one not associated with underlying soft tissue damage.  Id. at Note (2).

Under Diagnostic Code 7804, in effect prior to October 23, 2008, scars that are superficial and painful on examination are assigned 10 percent evaluation.  A superficial scar as one not associated with underlying soft tissue damage.  Id. at Note (1).   A 10 percent evaluation will be assigned for a scar on the tip of a finger or toe even if amputation of the part would not warrant a compensable evaluation.  Id. at Note (2).

Under Diagnostic Code 7805, in effect prior to October 23, 2008, other scars are rated on limitation of function of the affected part.  

Revised Diagnostic Code 7800 applies to burn scars of the head, face, or neck; scars of the head, face, or neck due to other causes; or other disfigurement of the head face or neck.  

Revised Diagnostic Code 7801 applies to burn scars due to other causes, not of the head, face, or neck, that are deep and nonlinear and that cover an area of at least 6 square inches.

Revised Diagnostic Code 7802 applies to burn scars due to other causes, not of the head, face, or neck, that are superficial and nonlinear and cover an area of 144 square inches or greater.  A maximum evaluation of 10 percent is offered here.

Under revised Diagnostic Code 7804, one or two scars that are unstable or painful warrant a 10 percent rating.  Three or four scars that are unstable or painful warrant a 20 percent rating.  Five or more scars that are unstable or painful warrant a 30 percent evaluation.  

Note (1) to Diagnostic Code 7804 provides that an unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  Note (2) provides that if one or more scars are both unstable and painful, add 10 percent to the evaluation that is based on the total number of unstable or painful scars.  Note (3) provides that scars evaluated under Diagnostic Codes 7800, 7801, 7802, or 7805 may receive an evaluation under Diagnostic Code 7804, when applicable.

Revised Diagnostic Code 7805 provides that scars, other (including linear scars) and other effects of scars evaluated under diagnostic codes 7800, 7801, 7802, and 7804, should be evaluated for any disabling effects not considered in a rating provided under diagnostic codes 7800 - 7804 under an appropriate diagnostic code.  

In this case, the Veteran contends that his service-connected left foot scar has gotten worse.  He specifically asserts that the pain and other symptoms affect his ability to stand and walk.  He states that he must use a cane and shoe inserts, as well as have the lesions trimmed frequently.   

The medical evidence in this case consists primarily of private and VA treatment records and multiple VA examinations.  

An August 1980 VA hospital summary shows that the Veteran had a wart removed from the plantar aspect of the left foot in 1953.  He complained that since then, he was unable to put any weight on the left foot due to pain.  A cicatrix (scar) was excised from the plantar aspect of the Veteran's left foot.  

VA clinical notes indicate that the Veteran has numerous health problems including degenerative joint disease with multiple arthralgias, a left knee arthroscopy, right shoulder surgery in 1997, and a right knee replacement in October 2000.  A September 1999 note indicates the Veteran was seeking pain medication for his knees.  

The report of the September 2003 VA examination recounted foot surgery during service.  The Veteran seemed to get along fairly well until 1980 when it hurt so badly that he could not walk.  He then had surgery to remove additional scar tissue.  He did fairly well for a short period with resumption of pain.  Nonetheless, he did reasonably well until November 2002 when it again got to the point that he could not walk on it.  Since then, it was noted that the Veteran was seeing a private podiatrist every 6 weeks for paring of the callus.  He was treated with inserts and some special shoes.  Examination revealed a 1.5 by 1.0 centimeter scar or callus on the plantar aspect of the left foot, just distal to the heel.  The area was quite tender.  There was no adherence to under lying tissues.  The area was scaly and had a somewhat rough surface.  It was not unstable.  It was mildly elevated.  It was deep and not superficial.  There was no evidence of inflammation or keloid formation.  Color was normal.  It was indurated.  With his shoes off, the Veteran tended to walk on the toes of his left foot.  There was a more normal gait with shoes on.  There was no unusual shoe wear.  The diagnosis was tender left plantar scar and scar/callus.  The examiner remarked that every 6 weeks, the Veteran had to have the callus pared and sanded.  He also required inserts and special shoes.  It did have some effect on his gait.  The scar was tender.  

On VA examination in April 2005, the Veteran provided a history of surgery in service to remove something from the bottom of his foot and again about 1982.  He reported that he currently had itching, burning, and cracking, with inflammation and redness in that area.  He saw a podiatrist every 5 weeks to have it worked on.  He also used shoe inserts prescribed by the podiatrist, which provided some relief.  On physical examination, there was a 2.0 by 1.5 callus formation on the lateral aspect of the plantar surface of the left foot.  There was pain on examination of the scar.  There was pain present with squeezing, as well as point tenderness with pushing on the plantar surface of the callus.  The callus was adherent to the underlying tissue and hypertrophic with loss of covering skin over the scar.  It was elevated with a central depression.  The scar was superficial without edema or keloid formation.  It was normal skin color, but hypertrophic and resembling a callus.  There was no induration or inflexibility of the skin in the area of the scar.  The diagnoses were left foot plantar wart removed; subsequent painful scar tissue removed, and callus formation of the left foot.  

At his June 2006 videoconference hearing, the Veteran testified that when he stood to walk, his left foot hurt so badly that he could hardly stand it.  He said that if he stood a good bit, he had to sit down and prop his feet up.  He reported that he could not walk without his cane.  He stated that his foot would swell, turn red, itch, crack open, and sometimes his toes would go numb.  He said that he had to see the doctor every month for treatment.  The Veteran gave a history of foot surgery during and after service.  Following service, his civilian job required a good deal of standing.  Treatment included pain medication.  For two years he had been using a cane to help take the weight off his left foot.  Every 4 to 5 weeks he saw a podiatrist who cut or ground off the lesion and put medicine on it.  

On VA examination in February 2007, the claims folder was reviewed.  It was reported that the Veteran stated that he was unable to walk more than a few steps when he had flare-ups in the size of his scar.  He was required to visit a podiatrist every month to have keratotic tissues shaved.  Also, he had been prescribed prosthetic shoes, insoles, and pads.  The Veteran complained of constant, moderate pain in the left foot.  His co-morbid conditions included bilateral degenerative joint disease of the knees with knee replacements.  He used a cane, as well as orthotics for his shoes and heel pads.  He had local surgery every month and had no other treatment.  It was noted that the Veteran retired in June 1996 and was not currently employed.  He stated that the condition affected his activities of daily living, such as dressing, bathing, and toileting, due to decreased mobility.  He asserted that he was unable to stand more than 15 minutes.  It interfered with sleep.  His ability to walk decreased to less than a third of a mile.  He reported a flare-up of pain every day that was severe, 9/10.  It would occur every day and last all day.  Examination of the feet showed them to be without corns, calluses, or edema.  There were no flat feet.  There was no pain on manipulation of the Achilles tendon.  There was painful motion of the right great toe metatarsophalangeal joint and restricted motion.  Dorsiflexion went from 0 to 20 degrees with pain actively, and with repetitive use, it was reduced to 0 degrees midline with pain at the end point, actively and passively.  There was tenderness throughout the foot.  There was no abnormal weight bearing, weakness, or instability.  X-rays revealed mild degenerative changes of the first metatarsal and moderate changes of the calcaneus.  The diagnosis was degenerative joint disease of the left foot.  The examiner expressed the opinion that the current diagnosis of degenerative joint disease of the left foot was less likely than not related to the service-connected foot scar, hyperkeratotic condition status post plantar wart revision.  The examiner explained that the Veteran has chronic severe degenerative joint disease in both knees that would explain a change in his gait affecting degenerative changes of the foot.  Further, there was no link to plantar warts causing degenerative joint disease in research literature.  Also, the Veteran left active service in 1954, 53 years earlier, and x-ray findings of arthritis in a person of his age and previous occupation in the textile industry was to be expected and was unrelated to the scar.  

In a statement received in May 2007, a private fee-basis podiatrist, H. A. M, Jr., D.P.M., wrote that the Veteran has been treated for hyperkeratotic lesions at the base of the cuboid of the left foot.  He had had 2 surgeries, which did not resolve the problem.  The surgeries left scar tissue, which formed painful benign skin neoplasms, which were becoming worse with time.  If not treated every 4 weeks, recurring infections could form and make it difficult to ambulate and stand without the use of a cane.  An accommodation pad was recommended to be added to his insole of his shoes.  Special shoes were more comfortable than regular shoes.  The podiatrist provided similar statements in October 2004 and October 2006, as well as copies of his treatment records.  

In May 2007, a private physician, S. D. K., M.D., reported that the Veteran had been taking prescription medication for pain, since September 2001.  The reason for the medication was not disclosed.  

The Veteran was given another VA examination in November 2007.  The claims folder and medical records were reviewed.  It was noted that he had had a plantar wart removed while on active duty in 1954.  It was also noted that the right leg was 1/2 inch shorter than the left.  Examination disclosed a 0.5 by 0.5 centimeter callus on the left dorsal foot.  It was dry with no erythema.  There was pain on palpation.  The Veteran walked slowly with a cane, favoring the right side.  He had modified shoe inserts from a podiatrist and wore special shoes.  The x-ray of the foot revealed a very large posterior calcaneal fragmented spur extending, and probably impinging, next to the Achilles' tendon.  There was also a spur deformity at the attachment of the Achilles' tendon, which was possibly an old partial avulsion injury.  There was moderate inferior calcaneal spurring and slight pes planus.  The impression was large calcaneal spurs.  The examiner concluded that the foot pain was most likely due to bony deformity and not the scar.  

VA and private treatment records submitted after the November 2007 examination indicate that the Veteran continued to receive treatment for a hyperkeratotic lesion at the base of the cuboid on the left foot.  Private treatment records note that the Veteran had two surgeries while serving in the military that left scar tissue which form painful benign skin neoplasms.  These were noted to be getting worse with time.  If not treated every four weeks, by paring down the lesions, the private physician indicated that reoccurring infections could form and make it difficult to ambulate and stand without use of a cane.

Finally, the Veteran was afforded an additional VA examination dated in April 2010.  The examiner indicated that the Veteran's claims file had been reviewed in connection with the examination and report.  The examiner noted the Veteran's medical history, including a diagnosis of a hyperkeratotic lesion at the cuboid measuring 2 cm by 2 cm with benign neoplasms.  The Veteran reported that he had been treated for plantar warts during his time in service from 1953 to 1954.  He indicated that he has flare-ups of his scar continuously and that he has a hyperkeratotic condition as a result of surgical removal of plantar warts.  The Veteran reported that he cannot walk more than a few steps and that he has severe pain secondary to his scar.  He was noted to see a podiatrist once every month to have the keratotic lesion shaved off, and was indicated to have cryotherapy once every 6 months.  The examiner noted that the Veteran had a cane and used orthotics and prosthetic shoes.   The Veteran was also noted to have bilateral degenerative joint disease of the knees and had bilateral knee replacements.  The Veteran reported that the scar itself affects his activities of daily living, including toileting, bathing, and other aspects due to decreased mobility.  He indicated that it interferes with his sleep.  Examination of the skin was without corns, calluses, or edema.  The feet were not flat and dorsiflexion of the foot was 0 to 20 degrees.  There was no abnormal weightbearing, weakness, or instability.  Flexion was 0-40 degrees, and range of motion was not additionally limited following repetitive use on examination.  Examination of the scar indicated that it was located on the plantar surface of the left foot.  It was approximately over the third metatarsal near the ball of the foot, and measured 4 cm by 1 cm.  It was tender to palpation, but had normal adherence and texture, and was noted to be stable.  There was a very mild depression of 0.3 cm throughout its entire dimension, and there was some underlying tissue loss.  There was no inflammation, edema, or keloid formation on examination.  The scar was mildly hypopigmented.  There was no induration, inflexibility, or limitation of motion or function caused by the scar itself.  After examination, the Veteran was diagnosed with left foot plantar scar.  The examiner then stated that, in terms of the scar itself, there were no functional limitations directly related to this.  The Veteran was noted to have significant pain, which the examiner opined was extending from degenerative joint disease.  The examiner noted that the Veteran had degenerative joint disease of the knees, as well as degenerative joint disease of the foot.  The examiner also stated that a surgical scar would not cause degenerative joint disease of the first metatarsal and changes of the calcaneus, which the Veteran was noted to have.  The examiner then stated that, therefore, it was less likely than not that the scar was causing any significant functional limitations.  

In January 2011, the April 2010 VA examiner submitted an addendum opinion to the April 2010 VA examination report.  The examiner indicated that the Veteran's claims file had again been reviewed in connection with the report.  The examiner indicated that treatment records of the Veteran's podiatrist, regarding the Veteran's plantar scar, were reviewed.  The examiner noted that the podiatrist had been following the Veteran for hyperkeratotic areas which required monthly paring down of the lesions.  Here the examiner noted that, in the previous examination, the Veteran did not have significant hyperkeratotic lesions.  As such, the examiner found that the previous examination report did not require updating.  

Finally, the Veteran submitted an October 2011 report of the Veteran's private physician.  The physician stated that his examination of the Veteran revealed evidence of a chronic foot injury with painful neuropathy from a service-connected injury dating to a surgical excision occurring during the Veteran's service in the Air Force.  The physician indicated that he reviewed the Veteran's claims file and his service treatment records in connection with his report.  The Veteran described intense symptoms that result in drastic loss of ADLs on a near daily basis.  The physician indicated that the Veteran had ongoing foot pain requiring regular usage of analgesics.  He was noted to have had numerous falls and near falls, and a chronic antalgic gait.  Examination of the lower extremities revealed abnormal gait-antalgia, and a deforming scar with 2.0 x 1.7 cm callus that was tender to palpation.  The Veteran had full range of motion at the hips, knees, and ankles.  The Veteran was able to stand on his toes and heels.  Babinski was normal and reflexes were normal.  The physician indicated that the Veteran had ongoing foot pain on examination and by history that was much more than a simple dermal lesion.  The physician noted that Diagnostic Code 5276 could be used by analogy to rate the Veteran's disability, and that the Veteran had corresponding severe symptoms.

Taken together, the preponderance of the evidence is against assigning an evaluation in excess of 10 percent for the Veteran's left foot scar.  

The service-connected scar disability is currently rated as 10 percent disabling.  This is the maximum evaluation for scars under Diagnostic Codes  7802 - 7804 prior to October 23, 2008, and Diagnostic Code 7802 under the revised regulations.  In addition, Diagnostic Codes 7800 and 7801 are not applicable, since the disability at issue does not affect the head, face or neck, and is not at least 6 square inches or greater.  Finally, revised Diagnostic Code 7804 is not applicable, since the evidence does not indicate that three or four scars are at issue in this case, or that one or more scars are both unstable and painful.  

Under Diagnostic Code 7805 prior to October 23, 2008, scars may be rated on limitation of function of the affected part.  38 C.F.R. § 4.118, Diagnostic Code 7805 (2008).  Revised Diagnostic Code 7805 provides that other scars, including linear scars, and other effects of scars evaluated under diagnostic codes 7800, 7801, 7802, and 7804, should be evaluated for any disabling effects not considered in a rating provided under diagnostic codes 7800 - 7804 under an appropriate diagnostic code.  

In this case, the medical evidence does not indicate that the scar itself causes limitation of function of the foot or other disabling effects not already considered under Diagnostic Code 7804.  The September 2003 VA examination indicated that the callus may have some effect on the Veteran's gait, but more recent examinations indicated that problems with the Veteran's gait were more likely due to his  degenerative joint disease and diagnosed bone spurs.  In addition, after examination in April 2010, the examiner specifically stated that, in terms of the scar itself, there were no functional limitations directly related to this.  The Veteran was noted to have significant pain, related to degenerative joint disease, but the examiner stated that a surgical scar would not cause degenerative joint disease of the first metatarsal and changes of the calcaneus, which the Veteran was noted to have.  The examiner then stated that, therefore, it was less likely than not that the scar was causing any significant functional limitations.  

In addition, it has been argued that the disability should be rated as a foot disorder under diagnostic codes 5276 or 5284.  Diagnostic Code 7805 provides that a scar can be rated on the part of the body affected, so the Board will consider the criteria of diagnostic codes 5276 and 5284 for rating foot disorders, as alternatives to current rating.  

A unilateral acquired flatfoot condition will be rated as noncompensable where mild with symptoms relived by built-up shoe or arch support; 10 percent disabling where moderate with weight-bearing over or medial to the great toe, inward bowing of the tendo Achillis, pain on manipulation and use of the feet; 20 percent disabling where severe with objective evidence of marked deformity (pronation, abduction, etc., pain on manipulation and use accentuated, indication of swelling on use, characteristic callosities; and at a maximum of 30 percent where pronounced with marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo Achillis on manipulation, not improved by orthopedic shoes or appliances.  38 C.F.R. Part 4, Code 5276.

Other foot injuries will be rated as 10 percent disabling where moderate, 20 percent disabling where moderately severe and 30 percent disabling where severe.  A 40 percent rating can be assigned where there is loss of use of the foot.  38 C.F.R. Part 4, Code 5284.  

The Board notes that Diagnostic Code 5276 provides a noncompensable rating where mild symptoms are relieved by built-up shoe or arch support.  So, the use of similar orthotics, such as an accommodation pad or special shoes, does not indicate a compensable rating, or a rating in excess of the current 10 percent.  

In addition, the medical evidence indicates that the Veteran has extensive degenerative changes in his feet with large calcaneal spurs and mild pes planus.  The VA examiners of February 2007 and November 2007 have expressed opinions that these bony changes are not related to the service-connected scarring.  The April 2010 examiner also found that the Veteran's foot pain was extending from degenerative joint disease, and that a surgical scar would not cause the degenerative joint disease.  And while the October 2011 report of the Veteran's private physician seems to suggest that the Veteran's foot pain is related to his service-connected scar disability, this evidence is outweighed by the preponderance of the other medical evidence contained in the Veteran's claims file.  Thus, the weight of the evidence on this point establishes that the degenerative changes in the Veteran's feet, with large calcaneal spurs and mild pes planus, are not part of the service-connected disability.  

Secondly, the VA medical opinions are to the effect that the Veteran's left foot symptoms are due to the non-service-connected degenerative changes in his feet with large calcaneal spurs and mild pes planus; and not due to the service-connected scar.  Since the opinions from the Veteran's private physician or podiatrist do not specifically address the effects of the degenerative changes, the more comprehensive VA examination reports are more probative.  They form a preponderance of evidence on this point and establish that the Veteran's service-connected foot scar is not the source of his lower extremity disability.  

The VA examination reports provide a preponderance of evidence showing that the service-connected scar does not result in a disability analogous to a severe pes planus with objective evidence of marked deformity (pronation, abduction, etc., pain on manipulation and use accentuated, indication of swelling on use, characteristic callosities.  Similarly, the record shows that the service-connected disability is not analogous to a pronounced pes planus with marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo Achillis on manipulation, not improved by orthopedic shoes or appliances.  38 C.F.R. Part 4, Code 5276.  The x-rays showed the non-service-connected calcaneal spurs impinged on the tendo Achillis.  

Similarly, the VA medical records and examination reports show that the service-connected scar is not analogous to a moderately severe foot disability, as required for a 20 percent rating, or to a severe disability, as required for a 30 percent rating.  38 C.F.R. Part 4, Code 5284.  

In this case, after reviewing the extensive record, the Board finds that the VA records and examination reports establish by a preponderance of evidence that the Veteran's increased left foot symptoms are due to his non-service-connected degenerative changes in the foot.  The preponderance of evidence does not show that the service-connected scar has increased in severity to the extent that it meets any applicable criteria for a higher rating.

Because the preponderance of the evidence is against a finding that the criteria for a higher rating for the Veteran's disability have been met, the appeal must be denied.  The evidence in this case is not so evenly balanced so as to allow application of the benefit-of- the-doubt rule. Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.

The Board has also considered whether staged ratings under Fenderson and Hart are appropriate for the Veteran's service-connected disability; however, the Board finds that the symptomatology for the Veteran's disability has been stable throughout the appeal period.  Therefore, assigning staged ratings for such disability is not warranted. 

In addition, the Board has also considered the Veteran's statements that his disability is worse.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

In this case, the Veteran is competent to report symptoms because this requires only personal knowledge as it comes to his through the senses.  Layno, 6 Vet. App. at 470.  He is not, however, competent to identify a specific level of disability for his condition, according to the appropriate diagnostic codes.  See Robinson v. Shinseki, 557 F.3d 1355 (2009).  Such competent evidence concerning the nature and extent of the Veteran's disability has been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings (as provided in the examination reports) directly address the criteria under which the disability is  evaluated.

The Board also notes that the record does not establish that the schedular criteria are inadequate to evaluate the Veteran's disability so as to warrant the assignment of a higher evaluation on an extra-schedular basis.  In this regard, the Board notes that there is no showing that the Veteran's disability has resulted in marked interference with employment (beyond that contemplated in the rating criteria).  In addition, there is no showing that the disability has necessitated frequent periods of hospitalization, or that it has otherwise rendered impractical the application of the regular schedular standards.  In the absence of evidence of such factors, the Board finds that the criteria for submission for assignment of an extra-schedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Finally, in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a total rating based upon individual unemployability due to service-connected disability (TDIU) claim is part of an increased rating claim when such claim is raised by the record.  The Court further held that when evidence of unemployability is submitted at the same time that the Veteran is appealing the initial rating assigned for a disability, the claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Id.   

Here, the Board notes that where the schedular rating is less than total, a total disability rating for compensation purposes may be assigned when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, or if there are two or more disabilities, there shall be at least one ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  

In exceptional circumstances, where the Veteran does not meet the aforementioned percentage requirements, a total rating may nonetheless be assigned upon a showing that the individual is unable to obtain or retain substantially gainful employment.  38 C.F.R. § 4.16(b). 

In this case, the Veteran does not meet the numerical criteria set forth above, as he is service-connected for only one disability, evaluated as 10 percent disabling.  In addition, the Veteran's medical records do not indicate that the Veteran is unable to work due to his service-connected disability.  Therefore, the Board finds that no further consideration of a TDIU is warranted.  


ORDER

A rating in excess of 10 percent for the service-connected tender scar, left foot, status-post plantar wart removal with subsequent removal of painful scar tissue (also claimed as benign skin neoplasms-lesions) is denied. 


____________________________________________
C. TRUEBA 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


